DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2013/0117377) in view of Kikkeri (US 2017/0332946) and Lane et al. (US 2011/0009241).
Regarding claim 1, Miller teaches/suggests: A method of managing virtual content displayed via three-dimensional imaging headsets (Miller [0046]: “An example embodiment of a user device is illustrated in FIG. 3, wherein the user device comprises a mobile, wearable device, namely a head-mounted display system 300;” [0050]: “Thus, in some embodiments, the environment-sensing system 306 may include image-based 3D reconstruction software embedded in a local 
operating a headset worn by a user in a physical environment (Miller [0046]: “In accordance with an embodiment of the present disclosure, the head-mounted display system 300 includes a user interface 302, user-sensing system 304, environment-sensing system 306, and a processor 308.”); 
assuming by the headset one of (i) an AR (Augmented Reality) mode (Miller [0054]: “In one example embodiment, the head-mounted system 300 includes an "augmented" mode, wherein the interface 302 provides an augmented reality interface. In the augmented mode, the interface display 303 may be substantially transparent, thereby allowing the user to view the local, physical environment.”) or (ii) a VR (Virtual Reality) mode (Miller [0058]: “In another example embodiment, the head-mounted system 300 may include a "virtual" mode, wherein the interface 302 provides a virtual reality interface. In the virtual mode, the physical environment is omitted from the display 303, and virtual object data provided by the computing network 105, the processor 308, and/or the gateway component 140 is presented on the display 303.”); and 
in response to an action by the user, switching the headset to the other of the AR mode or the VR mode (Miller [0053]: “The head-mounted system 300 may, in some embodiments, include various settings, or modes, that allow for a variety of visual/interface performance and functionality. The modes may be 
Miller does not teach/suggest the AR mode effecting locomotion of an avatar of the user in response to locomotion of the user in the physical environment. Kikkeri, however, teaches/suggests the AR mode effecting locomotion of an avatar of the user in response to locomotion of the user in the physical environment (Kikkeri [0123]: “In a non-limiting example, a 3 axis accelerometer may determine whether the user is jumping up or down or moving forward. This may be used in combination with the knowledge of the location of that sensor in the track suit to determine the overall motion of the person in the real world. This motion may be mirrored in the virtual world, by having a 3D avatar whose body motions mimic the motion of the user.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the AR mode of Miller to include an avatar of the user whose body motions mimic the motion of the user as taught/suggested by Kikkeri in order to navigate the physical environment in a third person point of view.

Miller as modified by Kikkeri does not teach/suggest the VR mode effecting locomotion of the avatar in response to the user operating controls. Lane, however, teaches/suggests the VR mode effecting locomotion of the avatar in response to the user operating controls (Lane [0090]-[0091]: “In step 502, the VLC 40 determines the user body state from the received user body posture and movement data … In step 504, the VLC 40 computes the locomotion commands and data. The animation controller 60 may receive information about desired avatar movements as determined from the user body state;” [0011]: “In one embodiment, a user can control an avatar's stepping and walking motions in a virtual world by physically performing in place actions in the real world that closely resemble actual stepping or walking movements, however with no translation of the user's body.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the avatar of Miller as modified by Kikkeri to move while the user is performing in place actions as taught/suggested by Lane because there’s no need to navigate the physical environment in the VR mode.

Regarding claim 2, Miller as modified by Kikkeri and Lane teaches/suggests: The method of claim 1, further comprising, while operating in the VR mode, mapping poses of the user to control commands for controlling the avatar of the user in a VR environment (Miller [0058]: “In another example embodiment, the head-mounted system 300 may include a "virtual" mode, wherein the interface 302 provides a virtual reality interface. In the virtual mode, the physical environment is omitted from the display 303, and virtual object data provided by the computing network 105, the processor 308, and/or the gateway component 140 is presented on the display 303;” Lane [0090]-[0091]: “In step 502, the VLC 40 determines the user body state from the received user body posture and movement data … In step 504, the VLC 40 computes the locomotion commands and data. The animation controller 60 may receive information about desired avatar movements as determined from the user body state.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 3, Miller as modified by Kikkeri and Lane teaches/suggests: The method of claim 1, further comprising mapping movements and/or poses of the user to control commands, the control commands controlling the avatar of the user (Kikkeri [0123]: “In a non-limiting example, a 3 axis accelerometer may determine whether the user is jumping up or down or moving forward. This may be used in combination with the knowledge of the location of that sensor in the track suit to determine the overall motion of the person in the real world. This motion may be mirrored in the virtual world, by having a 3D avatar whose body motions mimic the motion of the user;” Lane [0090]-[0091]: “In step 502, the VLC 40 determines the user body state from the received user body posture and movement data … In step 504, the VLC 40 computes the locomotion commands and data. The animation controller 60 may receive information about desired avatar movements as determined from the user body state.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 4, Miller as modified by Kikkeri and Lane teaches/suggests: The method of claim 3, further comprising, while operating in the VR mode with the user at a stationary location relative to the physical environment, translating movements and/or poses of the user at the stationary location to locomotion of the avatar (Miller [0058]: “In another example embodiment, the head-mounted system 300 may include a "virtual" mode, wherein the interface 302 provides a virtual reality interface. In the virtual mode, the physical environment is omitted from the display 303, and virtual object data provided by the computing network 105, the processor 308, and/or the gateway component 140 is presented on the display 303;” Lane [0011]: “In one embodiment, a user can control an avatar's stepping and walking motions in a virtual world by physically performing in place actions in the real world that closely resemble actual stepping or walking movements, however with no translation of the user's body.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 6, Miller as modified by Kikkeri and Lane teaches/suggests: The method of claim 1, wherein operating the headset includes participating in a multi-user system that enables headsets to operate in both the AR mode and the VR mode (Miller [0054]: “In one example embodiment, the head-mounted system 300 includes an "augmented" mode, wherein the interface 302 provides an augmented reality interface. In the augmented mode, the interface display 303 may be substantially transparent, thereby allowing the user to view the local, physical environment;” [0058]: “In another example embodiment, the head-mounted system 300 may include a "virtual" mode, wherein the interface 302 provides a virtual reality interface. In the virtual mode, the physical environment is omitted from the display 303, and virtual object data provided by the computing network 105, the processor 308, and/or the gateway component 140 is presented on the display 303;” [0081]: “For example, referring to FIG. 12, a scenario similar to that described in reference to FIG. 11 is depicted, with the addition of a visualization of an avatar 2 of a second user who is flying through the depicted augmented reality world from a completely virtual reality scenario.”), and wherein the method further comprises, while the headset of the user is operating in the VR mode, displaying by the headset (i) virtual content of a VR environment (Miller [0058]: “In another example embodiment, the head-mounted system 300 may include a "virtual" mode, wherein the interface 302 provides a virtual reality interface. In the virtual mode, the physical environment is omitted from the display 303, and virtual object data provided by the computing network 105, the processor 308, and/or the gateway component 140 is presented on the display 303.”) and (ii) an avatar of another user of the multi-user system while a headset of the other user is operating in the AR mode (Miller [0054]: “In one example embodiment, the head-mounted system 300 includes an "augmented" mode, wherein the interface 302 provides an augmented reality interface. In the augmented mode, the interface display 303 may be substantially transparent, thereby allowing the user to view the local, physical environment;” [0005]: “Another embodiment is directed to a system for virtual and/or augmented user experience wherein remote avatars are animated based at least in part upon data on a wearable device with optional input from voice inflection and facial recognition software.”).

Regarding claim 7, Miller as modified by Kikkeri and Lane teaches/suggests: The method of claim 1, wherein operating the headset includes participating in a multi-user system that enables headsets to operate in both the AR mode and the VR mode (Miller [0054]: “In one example embodiment, the head-mounted system 300 includes an "augmented" mode, wherein the interface 302 provides an augmented reality interface. In the augmented mode, the interface display 303 may be substantially transparent, thereby allowing the user to view the local, physical environment;” [0058]: “In another example embodiment, the head-mounted system 300 may include a "virtual" mode, wherein the interface 302 provides a virtual reality interface. In the virtual mode, the physical environment is omitted from the display 303, and virtual object data provided by the computing network 105, the processor 308, and/or the gateway component 140 is presented on the display 303;” [0081]: “For example, referring to FIG. 12, a scenario similar to that described in reference to FIG. 11 is depicted, with the addition of a visualization of an avatar 2 of a second user who is flying through the depicted augmented reality world from a completely virtual reality scenario.”), and wherein the method further comprises, while the headset of the user is operating in the AR mode, displaying by the headset an avatar of another user of the multi-user system (Miller [0054]: “In one example embodiment, the head-mounted system 300 includes an "augmented" mode, wherein the interface 302 provides an augmented reality interface. In the augmented mode, the interface display 303 may be substantially transparent, thereby allowing the user to view the local, physical environment;” [0005]: “Another embodiment is directed to a system for virtual and/or augmented user experience wherein remote avatars are animated based at least in part upon data on a wearable device with optional input from voice inflection and facial recognition software.”) while a headset of the other user is operating in the VR mode (Miller [0058]: “In another example embodiment, the head-mounted system 300 may include a "virtual" mode, wherein the interface 302 provides a virtual reality interface. In the virtual mode, the physical environment is omitted from the display 303, and virtual object data provided by the computing network 105, the processor 308, and/or the gateway component 140 is presented on the display 303.”).

Regarding claim 23, Miller as modified by Kikkeri and Lane teaches/suggests: The method of claim 1 wherein, when operating in the VR mode, the headset does not map locomotion of the user to locomotion of the avatar of the user (Miller [0058]: “In another example embodiment, the head-mounted system 300 may include a "virtual" mode, wherein the interface 302 provides a virtual reality interface. In the virtual mode, the physical environment is omitted from the display 303, and virtual object data provided by the computing network 105, the processor 308, and/or the gateway component 140 is presented on the display 303;” Lane [0011]: “In one embodiment, a user can control an avatar's stepping and walking motions in a virtual world by physically performing in place actions in the real world that closely resemble actual stepping or walking movements, however with no translation of the user's body.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claim 24 recites limitations similar in scope to those of claim 1, and is rejected using the same rationale. Miller as modified by Kikkeri and Lane further teaches/suggests the headset comprising control circuitry that includes a set of processors coupled to memory (Miller [0046]: “Generally, the user device will include a processor for executing program code stored in memory on the device.”).

Claim 25 recites limitations similar in scope to those of claim 1, and is rejected using the same rationale. Miller as modified by Kikkeri and Lane further teaches/suggests a computer program product including a set of non-transitory, computer-readable media having instructions (Miller [0046]: “Generally, the user device will include a processor for executing program code stored in memory on the device.”).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2013/0117377) in view of Kikkeri (US 2017/0332946) and Lane et al. (US 2011/0009241) as applied to claim 1 above, and further in view of Kaehler et al. (US 2018/0157398).
Regarding claim 5, Miller as modified by Kikkeri and Lane does not teach/suggest: The method of claim 1, wherein the action by the user includes assuming a particular pose by the user. Kaehler, however, teaches/suggests assuming a particular pose by the user (Kaehler [0137]: “At block 1610, the wearable system can receive an indication of a target device. The indication may include a change in the user's pose or an actuation of a user input device. For example, the user can make certain hand gestures that indicate a selection of a target device.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the modes of Miller to be selected by a user’s pose as taught/suggested by Kaehler in order to use hand gestures for such selection.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2013/0117377) in view of Kikkeri (US 2017/0332946) and Lane et al. (US 2011/0009241) as applied to claim 1 above, and further in view of Jones et al. (US 2017/0302709).
Regarding claim 8, Miller as modified by Kikkeri and Lane teaches/suggests: The method of claim 1, wherein operating the headset includes participating in a multi-user system that enables headsets to operate in both the AR mode and the VR mode (Miller [0054]: “In one example embodiment, the head-mounted system 300 includes an "augmented" mode, wherein the interface 302 provides an augmented reality interface. In the augmented mode, the interface display 303 may be substantially transparent, thereby allowing the user to view the local, physical environment;” [0058]: “In another example embodiment, the head-mounted system 300 may include a "virtual" mode, wherein the interface 302 provides a virtual reality interface. In the virtual mode, the physical environment is omitted from the display 303, and virtual object data provided by the computing network 105, the processor 308, and/or the gateway component 140 is presented on the display 303;” [0081]: “For example, referring to FIG. 12, a scenario similar to that described in reference to FIG. 11 is depicted, with the addition of a visualization of an avatar 2 of a second user who is flying through the depicted augmented reality world from a completely virtual reality scenario.”), wherein the avatar is generated as a representation of a body of the user (Kikkeri [0123]: “In a non-limiting example, a 3 axis accelerometer may determine whether the user is jumping up or down or moving forward. This may be used in combination with the knowledge of the location of that sensor in the track suit to determine the overall motion of the person in the real world. This motion may be mirrored in the virtual world, by having a 3D avatar whose body motions mimic the motion of the user;” Lane [0090]-[0091]: “In step 502, the VLC 40 determines the user body state from the received user body posture and movement data … In step 504, the VLC 40 computes the locomotion commands and data. The animation controller 60 may receive information about desired avatar movements as determined from the user body state.”), and wherein the method further comprises: 
displaying the avatar of the user by a second headset of a second user of the multi-user system (Miller [0081]: “For example, referring to FIG. 12, a scenario similar to that described in reference to FIG. 11 is depicted, with the addition of a visualization of an avatar 2 of a second user who is flying through the depicted augmented reality world from a completely virtual reality scenario.”); 
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Miller as modified by Kikkeri and Lane does not teach/suggest:
while operating the headset of the user in the AR mode, translating physical movements of the body of the user to corresponding virtual movements of the avatar as displayed by the second headset; and 
while operating the headset of the user in the VR mode, translating physical movements of the user at a stationary location relative to the physical environment to virtual locomotion of the avatar as displayed by the second headset.
Jones, in view of Miller, Kikkeri, and Lane, teaches/suggests:
while operating the headset of the user in the AR mode, translating physical movements of the body of the user to corresponding virtual movements of the avatar as displayed by the second headset (Miller [0054]: “In one example embodiment, the head-mounted system 300 includes an "augmented" mode, wherein the interface 302 provides an augmented reality interface. In the augmented mode, the interface display 303 may be substantially transparent, thereby allowing the user to view the local, physical environment;” Kikkeri [0123]: “In a non-limiting example, a 3 axis accelerometer may determine whether the user is jumping up or down or moving forward. This may be used in combination with the knowledge of the location of that sensor in the track suit to determine the overall motion of the person in the real world. This motion may be mirrored in the virtual world, by having a 3D avatar whose body motions mimic the motion of the user;” Jones [0050]: “The augmented reality conference can be controlled to operate as a conventional conference, with each user of a client device being able to speak to input audio for transmission to the client devices of the other attendees and to speakers associated with the display 300 ...  Users can make their avatars move in the virtual conference and when they leave the conference, they can be shown exiting through a door 303.”); and 
while operating the headset of the user in the VR mode, translating physical movements of the user at a stationary location relative to the physical environment to virtual locomotion of the avatar as displayed by the second headset (Miller [0058]: “In another example embodiment, the head-mounted system 300 may include a "virtual" mode, wherein the interface 302 provides a virtual reality interface. In the virtual mode, the physical environment is omitted from the display 303, and virtual object data provided by the computing network 105, the processor 308, and/or the gateway component 140 is presented on the display 303;” Lane [0011]: “In one embodiment, a user can control an avatar's stepping and walking motions in a virtual world by physically performing in place actions in the real world that closely resemble actual stepping or walking movements, however with no translation of the user's body;” Jones [0050]: “The augmented reality conference can be controlled to operate as a conventional conference, with each user of a client device being able to speak to input audio for transmission to the client devices of the other attendees and to speakers associated with the display 300 ...  Users can make their avatars move in the virtual conference and when they leave the conference, they can be shown exiting through a door 303.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the remote avatar of Miller as modified by Kikkeri and Lane such that its movements as rendered on the HMD of the first user are based on the motion/pose of the second user as taught/suggested by Jones in order for an interactive experience.

Claims 9-14, 16-18, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2013/0117377) in view of Kikkeri (US 2017/0332946) and Lane et al. (US 2011/0009241) as applied to claim 1 above, and further in view of Baszucki et al. (US 2010/0093438).
Regarding claim 9, Miller as modified by Kikkeri and Lane does not teach/suggest: The method of claim 1, further comprising rendering, by the headset, a hologram that defines a region in space, wherein switching the headset to the other of the AR mode or the VR mode is based at least in part on the user entering the region in space defined by the hologram. Baszucki, however, teaches/suggests a hologram that defines a region in space (Baszucki [0031]: “Furthermore, a user may "teleport," via a portal, hyperlink, or bounded transport area, between places P.sub.2 to P.sub.5, P.sub.6 to P.sub.4, or P.sub.6 to P.sub.3;” [0078]: “In one embodiment, portals are rendered in the simulated virtual world as doors, caves, physical boundaries, transportation systems (i.e., airplanes, busses, subways, etc.), etc.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the virtual/augmented environment of Miller to include a portal as taught/suggested by Baszucki in order to teleport between places.

As such, Miller as modified by Kikkeri, Lane, and Baszucki teaches/suggests rendering, by the headset, a hologram that defines a region in space, wherein switching the headset to the other of the AR mode or the VR mode is based at least in part on the user entering the region in space defined by the hologram (Miller [0054]: “In one example embodiment, the head-mounted system 300 includes an "augmented" mode, wherein the interface 302 provides an augmented reality interface. In the augmented mode, the interface display 303 may be substantially transparent, thereby allowing the user to view the local, physical environment;” Baszucki [0031]: “Furthermore, a user may "teleport," via a portal, hyperlink, or bounded transport area, between places P.sub.2 to P.sub.5, P.sub.6 to P.sub.4, or P.sub.6 to P.sub.3;” [0078]: “In one embodiment, portals are rendered in the simulated virtual world as doors, caves, physical boundaries, transportation systems (i.e., airplanes, busses, subways, etc.), etc.”).

Regarding claim 10, Miller as modified by Kikkeri, Lane, and Baszucki teaches/suggests: The method of claim 9, wherein switching the headset to the other of the AR mode or the VR mode is further based at least in part on the headset receiving a user command while the headset is disposed within the region in space defined by the hologram (Miller [0053]: “The head-mounted system 300 may, in some embodiments, include various settings, or modes, that allow for a variety of visual/interface performance and functionality. The modes may be selected manually by the user, or automatically by components of the head-mounted system 300 or the gateway component 140;” Baszucki [0031]: “Although virtual world topology 600 is illustrated as including six places, virtual world topologies can be created and arranged in any fashion, with varying numbers of virtual places, with varying connections between places, as well connections between virtual worlds, etc.”). The same rationale to combine as set forth in the rejection of claim 9 above is incorporated herein.

Regarding claim 11, Miller as modified by Kikkeri, Lane, and Baszucki teaches/suggests: The method of claim 9, wherein the hologram defines an area of floor space within the physical environment (Miller [0054]: “In one example embodiment, the head-mounted system 300 includes an "augmented" mode, wherein the interface 302 provides an augmented reality interface. In the augmented mode, the interface display 303 may be substantially transparent, thereby allowing the user to view the local, physical environment;” Baszucki [0078]: “In one embodiment, portals are rendered in the simulated virtual world as doors, caves, physical boundaries, transportation systems (i.e., airplanes, busses, subways, etc.), etc.”), and wherein the method further comprises: 
enabling VR control commands for performing VR activities in response to the user being located within the defined area of floor space (Miller [0058]: “In another example embodiment, the head-mounted system 300 may include a "virtual" mode, wherein the interface 302 provides a virtual reality interface. In the virtual mode, the physical environment is omitted from the display 303, and virtual object data provided by the computing network 105, the processor 308, and/or the gateway component 140 is presented on the display 303;” Lane [0011]: “In one embodiment, a user can control an avatar's stepping and walking motions in a virtual world by physically performing in place actions in the real world that closely resemble actual stepping or walking movements, however with no translation of the user's body;” Baszucki [0031]: “Although virtual world topology 600 is illustrated as including six places, virtual world topologies can be created and arranged in any fashion, with varying numbers of virtual places, with varying connections between places, as well connections between virtual worlds, etc.” [In view of Kikkeri and Lane, controlling the avatar while the user is moving in place meets the claimed enabling step.]); and 
disabling the VR control commands in response to the user not being located within the defined area of floor space (Miller [0054]: “In one example embodiment, the head-mounted system 300 includes an "augmented" mode, wherein the interface 302 provides an augmented reality interface. In the augmented mode, the interface display 303 may be substantially transparent, thereby allowing the user to view the local, physical environment;” Kikkeri [0123]: “In a non-limiting example, a 3 axis accelerometer may determine whether the user is jumping up or down or moving forward. This may be used in combination with the knowledge of the location of that sensor in the track suit to determine the overall motion of the person in the real world. This motion may be mirrored in the virtual world, by having a 3D avatar whose body motions mimic the motion of the user.” [In view of Kikkeri and Lane, controlling the avatar while the user is moving around meets the claimed disabling step.]).
The same rationales to combine as set forth in the rejection of claims 1 and 9 above are incorporated herein.

Regarding claim 12, Miller as modified by Kikkeri, Lane, and Baszucki teaches/suggests: The method of claim 11, wherein the VR control commands include a first command to virtually teleport the user to a specified VR environment, and wherein the method further comprises executing the first command by changing a scene rendered by the headset to a scene of the specified VR environment (Miller [0046]: “An example embodiment of a user device is illustrated in FIG. 3, wherein the user device comprises a mobile, wearable device, namely a head-mounted display system 300;” Baszucki [0031]: “Although virtual world topology 600 is illustrated as including six places, virtual world topologies can be created and arranged in any fashion, with varying numbers of virtual places, with varying connections between places, as well connections between virtual worlds, etc.”). The same rationale to combine as set forth in the rejection of claim 9 above is incorporated herein.

Regarding claim 13, Miller as modified by Kikkeri, Lane, and Baszucki teaches/suggests: The method of claim 12, wherein the specified VR environment is generated by a multi-user application having a set of other users, and wherein executing the first command includes rendering an avatar of the user to the other users in the VR environment, such that the other users are able to see the avatar of the user within the VR environment (Miller [0081]: “For example, referring to FIG. 12, a scenario similar to that described in reference to FIG. 11 is depicted, with the addition of a visualization of an avatar 2 of a second user who is flying through the depicted augmented reality world from a completely virtual reality scenario;” Baszucki [0031]: “Although virtual world topology 600 is illustrated as including six places, virtual world topologies can be created and arranged in any fashion, with varying numbers of virtual places, with varying connections between places, as well connections between virtual worlds, etc.”). The same rationale to combine as set forth in the rejection of claim 9 above is incorporated herein.

Regarding claim 14, Miller as modified by Kikkeri, Lane, and Baszucki teaches/suggests: The method of claim 13, wherein executing the first command further includes rendering avatars of the other users in the VR environment to the user, such that the user is able to see the avatars of the other users within the VR environment (Miller [0081]: “For example, referring to FIG. 12, a scenario similar to that described in reference to FIG. 11 is depicted, with the addition of a visualization of an avatar 2 of a second user who is flying through the depicted augmented reality world from a completely virtual reality scenario;” Baszucki [0031]: “Although virtual world topology 600 is illustrated as including six places, virtual world topologies can be created and arranged in any fashion, with varying numbers of virtual places, with varying connections between places, as well connections between virtual worlds, etc.”). The same rationale to combine as set forth in the rejection of claim 9 above is incorporated herein.

Regarding claim 16, Miller as modified by Kikkeri, Lane, and Baszucki teaches/suggests: The method of claim 11, wherein the VR control commands include a third command to virtually teleport the user from a first location in a VR environment to a second location in the VR environment, and wherein the method further comprises executing the third command by changing a scene rendered by the headset to that of the specified VR environment at the second location (Miller [0046]: “An example embodiment of a user device is illustrated in FIG. 3, wherein the user device comprises a mobile, wearable device, namely a head-mounted display system 300;” Baszucki [0031]: “Although virtual world topology 600 is illustrated as including six places, virtual world topologies can be created and arranged in any fashion, with varying numbers of virtual places, with varying connections between places, as well connections between virtual worlds, etc.”). The same rationale to combine as set forth in the rejection of claim 9 above is incorporated herein.

Regarding claim 17, Miller as modified by Kikkeri, Lane, and Baszucki teaches/suggests: The method of claim 11, wherein the VR control commands include a fourth command to virtually teleport the user from a first VR environment to a second VR environment, and wherein the method further comprises executing the fourth command by changing a scene rendered by the headset to a scene of the second VR environment (Miller [0046]: “An example embodiment of a user device is illustrated in FIG. 3, wherein the user device comprises a mobile, wearable device, namely a head-mounted display system 300;” Baszucki [0031]: “Although virtual world topology 600 is illustrated as including six places, virtual world topologies can be created and arranged in any fashion, with varying numbers of virtual places, with varying connections between places, as well connections between virtual worlds, etc.”). The same rationale to combine as set forth in the rejection of claim 9 above is incorporated herein.

Regarding claim 18, Miller as modified by Kikkeri, Lane, and Baszucki teaches/suggests: The method of claim 11, wherein the VR control commands include a fifth command to switch from the VR mode to the AR mode (Miller [0053]: “The head-mounted system 300 may, in some embodiments, include various settings, or modes, that allow for a variety of visual/interface performance and functionality. The modes may be selected manually by the user, or automatically by components of the head-mounted system 300 or the gateway component 140.”), and wherein the method further comprises executing the fifth command by translating locomotion of the user to locomotion of the avatar of the user (Kikkeri [0123]: “In a non-limiting example, a 3 axis accelerometer may determine whether the user is jumping up or down or moving forward. This may be used in combination with the knowledge of the location of that sensor in the track suit to determine the overall motion of the person in the real world. This motion may be mirrored in the virtual world, by having a 3D avatar whose body motions mimic the motion of the user.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 21, Miller as modified by Kikkeri and Lane does not teach/suggest: The method of claim 1, further comprising, while operating in the AR mode, displaying by the headset a virtual portal, the virtual portal providing a virtual window into a VR environment, the headset thereby displaying (i) virtual content in the physical environment outside the virtual portal and (ii) virtual content of the VR environment inside the virtual portal. Baszucki, however, teaches/suggests a virtual portal, the virtual portal providing a virtual window into a VR environment (Baszucki [0031]: “Furthermore, a user may "teleport," via a portal, hyperlink, or bounded transport area, between places P.sub.2 to P.sub.5, P.sub.6 to P.sub.4, or P.sub.6 to P.sub.3;” [0078]: “In one embodiment, portals are rendered in the simulated virtual world as doors, caves, physical boundaries, transportation systems (i.e., airplanes, busses, subways, etc.), etc.”). The same rationale to combine as set forth in the rejection of claim 9 above is incorporated herein.

As such, Miller as modified by Kikkeri, Lane, and Baszucki teaches/suggests while operating in the AR mode, displaying by the headset a virtual portal, the virtual portal providing a virtual window into a VR environment, the headset thereby displaying (i) virtual content in the physical environment outside the virtual portal and (ii) virtual content of the VR environment inside the virtual portal (Miller [0054]: “In one example embodiment, the head-mounted system 300 includes an "augmented" mode, wherein the interface 302 provides an augmented reality interface. In the augmented mode, the interface display 303 may be substantially transparent, thereby allowing the user to view the local, physical environment;” Baszucki [0031]: “Furthermore, a user may "teleport," via a portal, hyperlink, or bounded transport area, between places P.sub.2 to P.sub.5, P.sub.6 to P.sub.4, or P.sub.6 to P.sub.3;” [0078]: “In one embodiment, portals are rendered in the simulated virtual world as doors, caves, physical boundaries, transportation systems (i.e., airplanes, busses, subways, etc.), etc.”)

Regarding claim 22, Miller as modified by Kikkeri and Lane does not teach/suggest: The method of claim 1, further comprising, while operating in a first VR environment in the VR mode, displaying by the headset a virtual portal, the virtual portal providing a virtual window into a second VR environment, the headset thereby displaying virtual content of the first VR environment outside the virtual portal and virtual content of the second VR environment inside the virtual portal. Baszucki, however, teaches/suggests a virtual portal, the virtual portal providing a virtual window into a second VR environment (Baszucki [0031]: “Furthermore, a user may "teleport," via a portal, hyperlink, or bounded transport area, between places P.sub.2 to P.sub.5, P.sub.6 to P.sub.4, or P.sub.6 to P.sub.3;” [0078]: “In one embodiment, portals are rendered in the simulated virtual world as doors, caves, physical boundaries, transportation systems (i.e., airplanes, busses, subways, etc.), etc.”). The same rationale to combine as set forth in the rejection of claim 9 above is incorporated herein.

As such, Miller as modified by Kikkeri, Lane, and Baszucki teaches/suggests while operating in a first VR environment in the VR mode, displaying by the headset a virtual portal, the virtual portal providing a virtual window into a second VR environment, the headset thereby displaying virtual content of the first VR environment outside the virtual portal and virtual content of the second VR environment inside the virtual portal (Miller [0058]: “In another example embodiment, the head-mounted system 300 may include a "virtual" mode, wherein the interface 302 provides a virtual reality interface. In the virtual mode, the physical environment is omitted from the display 303, and virtual object data provided by the computing network 105, the processor 308, and/or the gateway component 140 is presented on the display 303;” Baszucki [0031]: “Furthermore, a user may "teleport," via a portal, hyperlink, or bounded transport area, between places P.sub.2 to P.sub.5, P.sub.6 to P.sub.4, or P.sub.6 to P.sub.3;” [0078]: “In one embodiment, portals are rendered in the simulated virtual world as doors, caves, physical boundaries, transportation systems (i.e., airplanes, busses, subways, etc.), etc.”)

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2013/0117377) in view of Kikkeri (US 2017/0332946), Lane et al. (US 2011/0009241), and Baszucki et al. (US 2010/0093438) as applied to claim 11 above, and further in view of Stafford et al. (US 2016/0306431).
Regarding claim 15, Miller as modified by Kikkeri, Lane, and Baszucki does not teach/suggest: The method of claim 11, wherein the VR control commands include a second command to virtually rotate, and wherein the method further comprises executing the second command by rotating a scene of a VR environment rendered by the headset such that the user faces in a different direction relative to the scene of the VR environment. Stafford, however, teaches/suggests wherein the VR control commands include a second command to virtually rotate, and wherein the method further comprises executing the second command by rotating a scene of a VR environment rendered by the headset such that the user faces in a different direction relative to the scene of the VR environment (Stafford [0241]: “In one embodiment, a pinch and hold gesture is broadly construed as a gesture for signaling to a processor that the user 106 wishes to grab an image, e.g., the scene 202A, any other scenes described herein, etc., and decouple the image from movement of head of the user 106. For example, once a scene couples to a hand of the user 106 after a pinch and hold gesture is performed by the hand, head movement of the user 106 does not affect, e.g., move, rotate, twist, turn, tilt, change, zoom-in, zoom-out, expand, contract, add more objects to, remove objects from, etc., the scene;” [0066]: “Upon identifying that the hands 130A and 130B rotate in the clockwise direction, the processor of the computing device generates data for rendering a scene 202D in which objects of the scene 202A are rotated in the clockwise direction compared to orientation of the objects in the scene 202A.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the virtual/augmented environment of Miller to be rotated by the user’s hand, not the user’s head as taught/suggested by Stafford in order to use hand gestures for such rotation.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2013/0117377) in view of Kikkeri (US 2017/0332946), Lane et al. (US 2011/0009241), and Baszucki et al. (US 2010/0093438) as applied to claim 18 above, and further in view of Valdivia et al. (US 2018/0095635).
Regarding claim 19, Miller as modified by Kikkeri, Lane, and Baszucki does not teach/suggest: The method of claim 18, wherein the fifth command is executed in response to the user exiting the area of floor space defined by the hologram. Valdivia, in view of Baszucki, teaches/suggests wherein the fifth command is executed in response to the user exiting the area of floor space defined by the hologram (Baszucki [0031]: “Furthermore, a user may "teleport," via a portal, hyperlink, or bounded transport area, between places P.sub.2 to P.sub.5, P.sub.6 to P.sub.4, or P.sub.6 to P.sub.3;” [0078]: “In one embodiment, portals are rendered in the simulated virtual world as doors, caves, physical boundaries, transportation systems (i.e., airplanes, busses, subways, etc.), etc.;” Valdivia [0138]: “As an example and not by way of limitation, the user may be able to select the portal tool to exit a particular virtual room (described elsewhere herein) and enter a different virtual room.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the avatar of Miller as modified by Kikkeri, Lane, and Baszucki to exit the portal as taught/suggested by Valdivia in order to go back to the previous place.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2013/0117377) in view of Kikkeri (US 2017/0332946), Lane et al. (US 2011/0009241), and Baszucki et al. (US 2010/0093438) as applied to claim 9 above, and further in view of Alpert et al. (US 2016/0196687).
Regarding claim 20, Miller as modified by Kikkeri, Lane, and Baszucki does not teach/suggest: The method of claim 9, wherein rendering the hologram that defines the region in space includes checking local map data to ensure that no other users or obstacles are within a predetermined safe distance of the hologram. Alpert, however, teaches/suggests checking local map data to ensure that no other users or obstacles are within a predetermined safe distance of the hologram (Alpert [0070]: “In one embodiment, the secret passage/portal preview data is shown on a geospatial object (e.g., wall), when the persona comes within close proximity of the geospatial object;” [0050]: “In one embodiment, secret doors/passages/portals 205 can be provided that are visible to all or only certain users … In another embodiment, each user can customize the placements of their secret door 205 that is visible only to the user who created it.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the portal of Miller as modified by Kikkeri, Lane, and Baszucki to be visible when the avatar alone is in proximity to it as taught/suggested by Alpert in order for a secret portal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2015/0352441 – avatar control
US 2016/0187969 – avatar control
US 2018/0137681 – teleportation portal
US 2018/0268589 – body postures
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611